PD-1505-14
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                            Transmitted 4/30/2015 11:01:39 AM
 April 30, 2015                                               Accepted 4/30/2015 11:06:36 AM
                                                                               ABEL ACOSTA
                       Cause Number PD-1505-14                                         CLERK



                  David Schlittler vs. The State of Texas


       This is to notify the Court and opposing counsel that

Melinda Fletcher, appellate attorney for the Special

Prosecution Unit, will be present and make oral argument

on behalf of the State on May 20, 2015.




                                        /s/ Melinda Fletcher

                                        Melinda Fletcher
                                        Appellate Attorney
                                        SBN 18403630

                                        Special Prosecution Unit
                                        P O Box 1744
                                        Amarillo, Texas 79105

                                        Phone 806.367.9407
                                        Fax   866.923.9253
                                        mfletcher@sputexas.org